Citation Nr: 0108796	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
February 1973.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a December 1998 rating decision 
that granted service connection for mild anemia, as secondary 
to medication taken for the veteran's service-connected 
disability of chondromalacia.  The condition was assigned a 
10 percent disability evaluation, effective February 1997 
(the veteran's combined service connected rating is 60 
percent).  The veteran expressed disagreement with the rating 
for anemia in December 1998.  A SOC was issued in January 
2000 and a substantive appeal was received in March 2000.

A review of the record reflects that in addition to the issue 
set forth on the first page of this decision, the veteran 
appears to have raised, in a statement annexed to his March 
2000 substantive appeal, a claim for entitlement to service 
connection for other blood disorders resulting from 
prescription drug treatment.  In addition, the veteran's 
accredited representative, in his Written Brief Presentation 
in October 2000 raised the issue of entitlement to separate 
disability evaluations for arthritis of the knees.  The 
claims file does not indicate that these issues have been 
addressed by the RO; they are not properly before the Board 
at this time and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2. The veteran's service connected mild anemia, secondary 
to service-connected chondromalacia, is manifested by 
symptoms of a hemoglobin level of 10gm/100ml or less, 
feelings of weakness, fatigability and headaches.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for anemia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, 4.14, 4.25, 
4.26, 4.117, Diagnostic Code 7700 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

Although the RO has not had an opportunity to consider this 
new law in the context of this claim, the record reflects 
that with respect to the veteran's claim for an increased 
rating for anemia, the requirements of this new law have been 
satisfied and a decision may be entered with respect to that 
issue without referring the case to the RO for its 
consideration of the implication of the new law.  In this 
regard, the Board observes the veteran has been informed in 
the SOC of that evidence which would be necessary to 
substantiate his claim, and the record includes the reports 
of examination conducted for VA purposes in connection with 
them.  It also contains the veteran's relevant treatment 
records, and there have been no assertions by the veteran or 
his representative that additional relevant records are 
available.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to this claim pursuant to the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
that no further development in this regard is required.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected anemia, rather than as a disagreement with 
the original rating award for these conditions.  Nonetheless, 
the Board concludes that the RO's statement of the case 
(SOC), dated in January 2000, provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation herein.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation herein 
and rendering a decision regarding the same.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

A review of the record reflects that in 1973, the veteran was 
service-connected for right knee chondromalacia and left knee 
chondromalacia.  In 1997, the veteran developed anemia as a 
result of the nonsteriodal anti-inflammatory medications 
(NSAID) he had taken for his service-connected knee 
disability.  The veteran began taking iron tablets as a 
result.  Based upon a definite finding in the medical 
evidence that his mild anemia was secondary to the frequent 
and prolonged NSAID use for the knees, service connection was 
granted for this condition in December 1998.  A 10 percent 
evaluation was assigned.

VA outpatient treatment reports of record show laboratory 
findings.  These reports note that, with respect to 
hematocrit (HCT), the normal range is from 42-52 and, with 
respect to hemoglobin (HGB), the normal range is from 14-18.  
In August 1995, the veteran's HGB was 14.1 and his HCT was 
42.6. On November 22, 1996, the HGB was 13.5 and the HCT was 
40.9 - both slightly low.  A physician noted "Labs reviewed 
- anemia."

VA laboratory reports show that in February 1997, the 
veteran's HGB was 12.5 and his HCT was 38.6.  In September 
1997 his HGB had risen to 13.2 and his HCT to 39.7, which was 
an improvement, but still low.  The physician noted an 
assessment of "Anemia resolving."  In February 1998, the 
HGB was 13 and the HCT was 39.2.  On June 22, 1998, the 
examiner noted that the veteran's anemia was improving; his 
HGB was 13.3 and his HCT was 39.3.  In September 1998 the 
veteran complained of fatigue and headaches.  His HGB was 
13.6 and his HCT was 40.1.

In February 1999, the veteran was examined for VA purposes.  
The report from the examination reflected the veteran's 
complaints of vertigo, dizziness, and lightheadedness.  The 
findings of the examination reported mild anemia.  Medical 
records from VA Medical Center (VAMC) Murfreesboro, TN show 
that the veteran had blood tests in 1999, subsequent to the 
VA examination.  The results from these blood tests reveal 
that in June 1999, the veteran's hemoglobin count was 14.2 
and his hematocrit was 14.2, both within the low normal 
range.  In August 1999, his hemoglobin was 13.6 and his 
hematocrit was 40.1.  In September 1999 the veteran's 
hemoglobin was 13 and his hematocrit was 39.1, both below the 
normal range.

According to 38 C.F.R. § 4.117, Diagnostic Code 7700 (2000), 
a 10 percent evaluation is assigned when the hemoglobin is 
10gm/100ml or less, with findings such as weakness, easy 
fatigability or headaches.  A 30 percent rating is warranted 
where the hemoglobin is 8gm/100ml or less, with findings such 
as weakness, easy fatigability, headaches, lightheadedness, 
or shortness of breath.

The clinical findings of record since the diagnosis of anemia 
reflect that the veteran's hemoglobin has not 8gm/100ml or 
less.  However, the veteran has complaints of fatigue and 
headaches.  In reviewing the evidence, the Board finds that 
the criteria for an initial rating for anemia in excess of 10 
percent have not been met.  38 C.F.R. § 4.117, Diagnostic 
Code 7700 (2000).

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107), but we find that the evidence with respect to this 
claim is not of such approximate balance to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim for an increased rating for anemia.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1)(such 
ratings may be authorized by the Under Secretary for Benefits 
of the Director of the Compensation and Pension Service).  
The governing norm in an exceptional case is a finding of 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  These 
factors are not shown here.  While the veteran's anemia has 
been followed through laboratory findings, there is no 
showing that this disorder was severe enough to warrant 
hospitalization or transfusions, or that his complaints of 
fatigue were of such severity as to cause marked interference 
with employment.  Moreover, higher schedular ratings are 
available for more severe symptoms, and the rating schedule 
is not shown to be inadequate for proper evaluation.  
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating for service-connected anemia 
in excess of 10 percent disabling is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

